DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (EP 3342816).
 	Kim et al. discloses a polyolefin resin composition comprising (A) 100% by weight (wt%) of an ethylene-propylene block copolymer obtained by polymerization of a propylene homopolymer or an ethylene-propylene random copolymer with an ethylene-propylene rubber copolymer in stages in reactors; and 0 wt% of (B), wherein the melting temperature (Tm) of the polyolefin resin composition is 150ºC to 165ºC, and wherein the difference (Tm - Tc) between the melting temperature and a crystallization temperature of the polyolefin resin composition is 45ºC or less (re claim 1).  Kim et al. also discloses that the polyolefin resin composition further comprises at least one additive which can be an antioxidant or a flame retardant (re claim 9); the additive is added in an amount of 1.0 part by weight (pbw) or less based on 100 pbw of the polyolefin resin composition (re claim 10); a polyolefin resin article comprises the polyolefin resin composition according to claim 1 (re claim 11); and the polyolefin resin composition is an insulation layer of a power cable (re claim 15).
 	It is noted that since the polyolefin resin composition of Kim et al. comprises material as claimed, the content of each metallic catalyst residue and the total content of metallic catalyst residues are 5 ppm or less and 50 ppm or less respectively (re claims 1 and 4-7); the metallic catalyst residue comprises Mg, Ti, Si or Al ([0028], Ziegler-Natta catalyst) (re claim 2); the Tg of the rubber component in the block copolymer (A) or in the polyolefin resin composition appears at -60 to -40ºC when measured by a dynamic mechanical analyzer (re claims 3 and 8); the polyolefin resin composition article would have a flexural modulus of 600 MPa or less and a brittleness temperature of -40ºC or lower (re claim 12), have a volume resistance of 1016 Ωcm or more when measured at room temperature (re claim 13), have no accumulation of heterospace charge in the space charge characteristics measured by a pulse electro acoustic method at room temperature to 60ºC (re claim 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Gloger et al. (2012/0329951).
 	As stated in the above, Kim et al. discloses the invention as claimed.  However, if the applicant were disagreed with the above rejection, the following rejection would be applied.
 	Kim et al. discloses the invention substantially as claimed including 0 wt% of (B) (re claims 1 and 4-6) and features cited in claims 7, 9, and 11-15.  Kim et al. does not disclose the content of each metallic catalyst residue and the total content of metallic catalyst residues being 5 ppm or less and 50 ppm or less respectively (re claim 1).
 	Gloger et al. discloses a polyolefin resin composition in which the content of each metallic catalyst residue and the total content of metallic catalyst residues are 5 ppm or less and 50 ppm or less respectively ([0078] and [0079]), wherein the metallic catalyst residue comprises Mg, Ti, Si or Al (re claim 2).
 	It would have been obvious to one skilled in the art to modify the polyolefin resin composition of Kim et al. such that the content of each metallic catalyst residue (i.e., Mg, Ti, Si, or Al) and the total content of metallic catalyst residues are 5 ppm or less and 50 ppm or less respectively as taught by Gloger et al. to improve the electrical properties of the same ([0002]).
 	Re claims 3 and 8, it would have been obvious to one skilled in the art to use rubber component having a Tg between -60 to -40ºC for the rubber component in the copolymer (A) of Kim et al. to meet the specific use of the resulting composition since a rubber component having a Tg between -60 to -40ºC is known in the art.
 	Re claim 10, it would have been obvious to one skilled in the art to include the additive in an amount of 1 pbw or less based on 100 pbw of the Kim et al. resin composition to meet the specific use of the resulting composition since additive being added with an amount of less than 1 pbw per 100 pbw of the composition is known in the art, higher amount effect the properties of the composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 7, 11, 13, 15, 17, and 19 of copending Application No. 17/087771 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of copending application comprises material as claimed, the composition of copending application would have the characteristics as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841